843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James FRANKLIN, Petitioner-Appellant,v.Al PARKE, Warden, Respondent-Appellee.
No. 87-6061.
United States Court of Appeals, Sixth Circuit.
April 11, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
This pro se petitioner appeals a judgment of the district court which had dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a)


3
For the reasons stated in the magistrate's report and recommendation, as subsequently adopted by the district court, the motion for appointment of counsel is hereby denied and the final judgment entered August 18, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation